DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of claims 10-15 and 18-20 in the reply filed on 07/13/2022 is acknowledged.  The traversal is on the ground(s) that the Office has not met the burden of showing unity of invention does not exist.  This is not found persuasive because Applicant does not address the reference as it is applied to the shared technical features of the separate inventions.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-9 and 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/13/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In reference to claims 12 and 18:
Claim 12 recites the limitation “droplets deposited in an area of the kink have a reduced size.” Firstly, it is unclear what size “an area” of the kink encompasses. Secondly, it is unclear from the claim whether the size is supposed to be “reduced” relative to droplets away from the kink or whether “reduced” could be relative to a maximum droplet size of the 3D printer. For the purposes of examination the term is interpreted as relative to the droplets deposited away from the kink.
Claim 18 is rejected as depending from an indefinite claim.

In reference to claims 13 and 19:
Claim 13 recites the limitation “droplets deposited in an area of the kink have a reduced curing time.” Firstly, it is unclear what size “an area” of the kink encompasses. Secondly, it is unclear from the claim whether the curing time is supposed to be “reduced” relative to droplets away from the kink or whether “reduced” could be relative to a maximum cure time of the 3D printer. For the purposes of examination the term is interpreted as relative to the droplets deposited away from the kink.
Claim 19 is rejected as depending from an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 11, 15, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meschenmoser (US20150153589).

In reference to claim 10:
Meschenmoser discloses a method for printing a multifocal lens (abstract, paras 0085-0087) comprising:
depositing droplets of printing ink side by side and one above another in several consecutive depositing steps (paras 0032, 0070), and
curing the droplets in intermediate curing steps (para 0070),
wherein the depositing and curing steps are performed in such a manner that the multifocal lens is built up such that a first section of the multifocal lens provides a first optical function and a second section of the multifocal lens provides a second optical function differing from the first optical function (paras 0147; Fig. 1).

In reference to claim 11:
In addition to the discussion of claim 11, above, Meschenmoser further discloses wherein a transition zone located between the first section and the second section and extending substantially straight or curved from one rim area to the another rim area of the multifocal lens is built up during the depositing and curing steps, wherein the multifocal lens is built up in such a manner that the transition zone comprises a kink located on at least one surface of the transition zone, and wherein the kink takes a form of a step (Figs. 11, 14A).

In reference to claim 15:
In addition to the discussion of claim 11, above, Meschenmoser further discloses wherein the depositing and curing steps are performed in such a manner that the multifocal lens has further a third section providing a third optical function, wherein the second section is located between the first section and the third section and wherein a further transition zone is located between the second section and the third section (Fig. 7).

In reference to claim 20:
In addition to the discussion of claim 10, above, Meschenmoser further discloses wherein the multifocal lens is an ophthalmic multifocal lens (title, para 0034).	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meschenmoser as applied to claim 11, above, and further in view of Slep (US20170368742).

In reference to claims 12 and 18:
In addition to the discussion of claim 11, above, Meschenmoser further teaches wherein the kink forms a sharp-edge transitional line (See Figs. 2B, appearing to show two consecutive layers positioned at a near 90 degree angle to the substrate, 17A, 17B). Modified Meschenmoser does not explicitly teach wherein the sharp-edge of the kink has a curve radius of about 1 millimeter or less (claim 12) or 1 micrometer or less (claim 18). However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As applied to the instant application, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to construct the kink to have a curve radius of about 1mm or less because the general conditions are known in the prior art and finding an optimum or workable range would be achieved through routine experimentation.
Meschenmoser does not disclose wherein the depositing steps are performed in such a manner that droplets deposited in an area of the kink have a reduced size  in order to build up the sharp-edged  kink. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Slep discloses a method for additive manufacturing of lenses (abstract). Slep further discloses that droplet size is selected to provide the desired gradation of properties in the resulting object and smaller droplets produce finer special resolution and finer control of refractive index (para 0067). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Meschenmoser with the reduced droplet size of Slep in order to obtain a method which has improved resolution and control of refractive index at positions where lens features change.

Claim(s) 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meschenmoser as applied to claim 11, above, and further in view of Yamamoto (US20160221261).

In reference to claims 13 and 19:
In addition to the discussion of claim 11, above, Meschenmoser further teaches wherein the kink forms a sharp-edge transitional line (See Figs. 2B, appearing to show two consecutive layers positioned at a near 90 degree angle to the substrate, 17A, 17B). Modified Meschenmoser does not explicitly teach wherein the sharp-edge of the kink has a curve radius of about 1 millimeter or less (claim 13) or 1 micrometer or less (claim 19). However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As applied to the instant application, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to construct the kink to have a curve radius of about 1mm or less because the general conditions are known in the prior art and finding an optimum or workable range would be achieved through routine experimentation.
In addition to the discussion of claim 11, above, Meschenmoser does not disclose wherein the curing steps are performed in such a manner that droplets deposited in an area of the kink have a reduced curing time in order to build up a sharp-edged kink. However, this is taught by Yamamoto. Yamamoto teaches a method for droplet based additive manufacturing (title, abstract, para 0035). Yamamoto further teaches that by irradiating the droplets reaching the shaping surface with light at the time when the droplets reach the surface the droplet can be cured before wet spreading of the droplet, increasing resolution. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Meschenmoser with the reduced curing time of Yamamoto in order to obtain a method which produces lenses with high resolution in areas were the refractive index is changing.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meschenmoser as applied to claim 10, above, and further in view of Van De Vrie (US20150061166).
In addition to the discussion of claim 11, above, Meschenmoser does not disclose wherein the first section is cured with a UV light of a first curing specification providing the first section with a first refractive index and the second section is cured with a UV light of a second curing specification providing the second section with a second refractive index. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Van De Vrie teaches a method for producing custom made spectacles (abstract). Van De Vrie further teaches wherein printing parameters are calculated based on scanning to determine visual needs (paras 0006, 0009) and that curing intensity and curing time is determined by the printing parameters (para 0026). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Meschenmoser with the separate curing specifications of Van De Vrie because all of the claimed elements are known in the art and the combination yields predictable results, e.g. a lens having multiple refractive indexes is manufactured.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L SWANSON/              Examiner, Art Unit 1745                                                                                                                                                                                          
/MATTHEW J DANIELS/               Primary Examiner, Art Unit 1742